Title: To John Adams from Alexander Hamilton, 27 February 1793
From: Hamilton, Alexander
To: Adams, John



Sir
Treasury Department February 27 1793

I have the honor to transmit herewith at as early a period, as the possession of the necessary returns, have enabled me, sundry statements of the salaries, fees, emoluments, &c of persons holding civil offices under the United States, pursuant to an order of the Senate of the 7th of May last, and to be / with perfect Respect / & Esteem, / Sir / Your Obedt Servt

Alexander HamiltonSecy of the Treasury